Case 2:19-cv-02123-TLP-cgc Document1 Filed 02/20/19 Page1of1i4 PagelID1

UNITED STATES DISTRICT COURT — WESTERN DISTRICT OF TENNESSEE

 

MEGAN KETTNER and
DONALD JUENGLING,

Plaintiffs,
Docket No.:

 

v. JURY DEMANDED

CADISTA HOLDINGS, INC. and
JUBILANT CADISTA
PHARMACEUTICALS, INC.,

Defendants.

 

COMPLAINT FOR COMPENSATORY AND PUNITIVE DAMAGES
RELATED TO PRODUCTS LIABILITY, NEGLIGENCE,
BREACH OF IMPLIED WARRANTY, BREACH OF EXPRESS WARRANTY,
NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS, LOSS OF CONSORTIUM,
FRAUD, and NEGLIGENT MISREPRESENTATION

 

COME NOW Plaintiffs Megan Kettner and Donald Juengling (Plaintiffs), by and through
counsel, seeking Compensatory and Punitive Damages Related to Products Liability, Negligence,
Breach of Implied Warranty, Breach of Express Warranty, Negligent Infliction of Emotional
Distress, Loss of Consortium, Fraud, and Negligent Misrepresentation on the part of these
Defendants.

Plaintiffs would show unto the Court as follows:

PARTIES
i, Plaintiff MEGAN KETTNER (“Ms. Kettner” or “Plaintiff’) is a citizen and

resident of the State of Tennessee.
Case 2:19-cv-02123-TLP-cgc Document1 Filed 02/20/19 Page 2of14 PagelD 2

2. Plaintiff DONALD JUENGLING (“Mr. Juengling” or “Plaintiff's husband”) is a
citizen and resident of the State of Tennessee.

3. In June 2018, Ms. Kettner was prescribed and used the product Methylprednisolone
—as designed, tested, manufactured, marketed, distributed and/or sold by Defendants.

4. Defendants CADISTA HOLDINGS INC. (“Holdings”) is a corporation based in
Noida, India, and is engaged in the manufacture, sale, and distribution of prescription
pharmaceutical products,

mia Defendants JUBILANT CADISTA PHARMACEUTICALS, INC., (“Jubilant”) is
a wholly-owned subsidiary of Defendants Holdings, with its principal place of business located at
207 Kiley Drive, Salisbury, Maryland, 21801.

JURISDICTION AND VENUE

6. This Court has subject matter jurisdiction pursuant to 18 U.S.C. § 1964(c), 28
U.S.C. §§ 1331 (federal question) and 1337 (acts regulating commerce), pursuant to 28 U.S.C.
§1332 (diversity of citizenship) because the matter in controversy exceeds the sum or value of
$75,000 exclusive of interest and costs and is between citizens of different states, and pursuant to
28 U.S.C. § 1367 (supplemental jurisdiction).

7. Venue in this district is proper pursuant to 28 U.S.C. § 1391 and 18 U.S.C. §
1965(a), in that one of both Defendants do business in this district, and because a substantial part
of the events or omissions giving rise to the claims occurred in this district.

FACTS

8. Defendants have marketed, distributed, and sold Methylprednisolone to millions

of Americans — including Ms. Kettner. See package insert, enclosed as Exhibit 1.

9. Methylprednisolone is a glucocorticoid / corticosteroid. Id.
Case 2:19-cv-02123-TLP-cgc Document1 Filed 02/20/19 Page 3of14 PagelD 3

10. Psychic derangements may appear when Methylprednisolone is used, ranging
from euphoria, insomnia, mood swings, personality changes, severe depression — even frank
psychotic manifestations. Id.

Il. Severe reactions to corticosteroid therapy are common — with severe reactions
occurring in nearly six-percent (6%) of patients. See “Psychiatric Adverse Effects of
Corticosteroids”, Warrington, T.P. and Michael Bostwick, M.D., Mayo Clinic Proc.,
(October 2006), attached as Exhibit 2.

12. The neuropsychiatric adverse effects of corticosteroids are complex,
unpredictable, and often severe, ranging across most categories of psychopathology. Id. (Internal
citations omitted).

13. Severe episodes of corticosteroid-induced psychiatric disturbances involve
depression, mania, or psychosis — and frequently include suicidal ideation. Id.

14. On June 7, 2018, Plaintiff Megan Kettner presented to her local clinic with poison
ivy.

15. Ms. Kettner was prescribed Methylprednisolone, and received and began a week-
long regimen of Defendants’ Methylprednisolone product.

16. On or about June 14, 2018, Ms. Kettner began a second round of defendants’
Methylprednisolone product.

17. On June 18, 2018, Defendant Donald Juengling began to notice significant
changes in his wife Megan’s behavior and mood.

18. On June 19, 2018, Mr. Juengling noted that Ms. Kettner’s behavior was becoming

increasingly erratic, argumentative, and irrational.
Case 2:19-cv-02123-TLP-cgc Document1 Filed 02/20/19 Page4of14 PagelD4

19. On June 19 and June 20, 2018, Ms. Kettner suddenly became very quiet,
dissociated, and non-communicative.

20. Mr. Juengling arrived home from work on June 22, 2018 to find his wife
unconscious and barely breathing, and all their pets dead -- locked in her car with the motor
running, tubing running from the tailpipe to a cracked window.

21. Mr. Juengling broke a window of the car, dragged his wife from the vehicle, and
called 9-1-1.

22. After Ms. Kettner was transported to the hospital, the police questioned Mr.
Juengling, at length — as if he were a suspect in an attempted homicide.

23. Ms. Kettner spent approximately five days in St. Francis Hospital, a portion
thereof in an unresponsive coma.

24. After arousal from her coma, Ms. Kettner did not recognize her husband at all,
would not uncurl from the fetal position, and would only repeat: “Mama! Mama! Mama!”, over
and over again.

25. During her hospitalization, Ms. Kettner’s treating physicians were pessimistic as
to whether she would recover any or all of her higher cognitive function.

26. Given Ms. Kettner’s attempted suicide, she spent the next approximately six days
in a local psychiatric facility, Lakeside Hospital.

27. Mr. Juengling and Ms. Kettner are currently receiving significant counseling
related to the traumatic death of their beloved pet “children”.

28. All plans for having children of their own has been suspended, possibly

terminated.
Case 2:19-cv-02123-TLP-cgc Document1 Filed 02/20/19 Page5of14 PagelID5

29. Defendants’ Methylprednisolone product was a but-for cause of Plaintiff
Kettner’s suicide attempt, and a proximate cause of her subsequent medical hospitalization,
psychiatric hospitalization, and ongoing treatment and other damages.

30. Defendants’ Methylprednisolone product was a proximate cause of Plaintiff
Juengling’s emotional distress, loss of consortium, and other damages.

COUNT I- PRODUCTS LIABILITY

31, Defendants designed, developed, tested, manufactured, marketed, distributed
and/or sold Methylprednisolone.

32. | Methylprednisolone was mislabeled regarding the actual active ingredient,
prescription strength corticosteroids, and was not accompanied by adequate warnings regarding
the potential adverse side effects associated with the use of corticosteroids.

33. | Methylprednisolone was defective due to the Defendants’ failure to warn Ms.
Kettner that Methylprednisolone contained corticosteroids and about the potential adverse side
effects associated with the use of corticosteroids.

34. | Methylprednisolone as designed, developed, tested, manufactured, distributed,
marketed and/or sold by Defendants was defective in design or formulation in that, when it left the
hands of the manufacturer and/or sellers, the foreseeable risks exceeded the benefits associated
with the design formulation.

35. Alternatively, Methylprednisolone as designed, developed, tested, manufactured,
distributed, marketed and/or sold by Defendants was defective in design or formulation, in that
when it left the hands of the manufacturer and/or sellers, it was unreasonably dangerous, it was
more dangerous than an ordinary consumer would expect, and it was more dangerous than it was

represented to be by the Defendants.
Case 2:19-cv-02123-TLP-cgc Document1 Filed 02/20/19 Page 6of14 PagelD6

36. | Methylprednisolone as designed, developed, tested, manufactured, distributed,
marketed and/or sold by Defendants was defective due to inadequate warnings because Defendants
knew or should have known that Methylprednisolone contained corticosteroids that created a risk
of harm to consumers, and the Defendants failed to adequately warn of the risks of corticosteroid
use.

37. | Methylprednisolone as designed, developed, tested, manufactured, distributed,
marketed and/or sold by Defendants was defective due to inadequate post-marketing warnings
because, after the Defendants knew or should have known of the risk of injury from use of
Methylprednisolone, they failed to provide adequate warnings to users or consumers of the
product.

38. Defendants jointly and severally are strictly liable to Ms. Kettner under
Restatement (Second) of Torts § 402A for the harm, damages and injuries complained of herein
by reason of having sold and placed into the stream of commerce a defective product that was
unreasonably dangerous to consumers and by failing to warn Ms. Kettner of the adverse health
risks associated with the use of Methylprednisolone.

39. Asadirect and proximate result of Defendants’ defective product or failure to warn
of latent dangers in the product’s use, as described herein, Ms. Kettner was caused to suffer
substantial and severe harm, injury and damage.

COUNT II — NEGLIGENCE

40. Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth
herein and further alleges as follows:

41. | Defendants had a duty to exercise reasonable care in the design, development,

testing, manufacture, distribution, marketing and/or sale of Methylprednisolone.
Case 2:19-cv-02123-TLP-cgc Document1 Filed 02/20/19 Page 7of14 PagelD 7

42. Defendants failed to exercise reasonable care in the design, development, testing,
manufacture, distribution, marketing and/or sale of Methylprednisolone by reason of at least the

following acts and omissions:

a. Defendants’ failure to design and/or manufacture Methylprednisolone that
would not injure its users;

b. Defendants’ failure to timely and adequately warn of dangerous side effects
of the use of Methylprednisolone; and

G Defendants’ otherwise failing to exercise due care under the circumstances.

43. Defendants knew or should have known that Ms. Kettner and _ other
Methylprednisolone users could suffer injury from use of Methylprednisolone as the result of their
failure to exercise reasonable care.

44. As direct and proximate cause of Defendants’ negligence, Ms. Kettner was caused
to suffer substantial and severe harm, injury and damage.

COUNT III —- BREACH OF IMPLIED WARRANTY

45. Plaintiff incorporate by reference all preceding paragraphs as if fully set forth
herein, and further allege as follows:

46. Defendants impliedly warranted to Ms. Kettner that Methylprednisolone, which
they designed, developed, tested, manufactured, marketed, distributed, and/or sold, was of
merchantable quality, fit and safe for its ordinary and reasonably foreseeable purpose and not
otherwise injurious to Ms. Kettner’s health and well-being, and that Methylprednisolone
conformed to the promises or affirmations of fact made on the container or label.

47. As set forth above, Methylprednisolone was unfit and unsafe for its ordinary
purpose, unmerchantable, unfit for use and was otherwise injurious to Ms. Kettner, and did not

conform to the promises or affirmations of fact made on the container or label.
Case 2:19-cv-02123-TLP-cgc Document1 Filed 02/20/19 Page 8of14 PagelD 8

48. Through their sale of Methylprednisolone, Defendants are “merchants” pursuant to
the Tennessee enactment of the Uniform Commercial Code.

49. Defendants breached the implied warranty of merchantability in the sale of
Methylprednisolone in that it was not fit for its ordinary and reasonably foreseeable purpose
because of its defective and unreasonably dangerous condition as set forth above, and did not
conform to the promises or affirmations of fact made on the container or label.

50. Asadirect and proximate result of Defendants’ breach of the implied warranty of
merchantability as described herein, Ms. Kettner was caused to suffer substantial and severe harm,
injury and damage.

COUNT IV — BREACH OF EXPRESS WARRANTY

51. Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth
herein and further alleges as follows:

52. | Defendants expressly warranted, directly or indirectly, to Ms. Kettner that
Methylprednisolone was of merchantable quality and safe for its normal and foreseeable use.

53. | Methylprednisolone was unmerchantable and unsafe for use because its active
ingredient was corticosteroids, a prescription drug with serious potential adverse side effects.

54. At the time of making the express warranties, Defendants had knowledge of the
purpose for which their product was to be used.

55. Ms. Kettner relied on the express warranties and representations of Defendants in
purchasing and using Methylprednisolone.

56. | Defendants breached the above-mentioned warranties because Methylprednisolone
is and was unsafe for its foreseeable use because it did and does contain corticosteroids and did

and can cause attendant medical problems as described herein.
Case 2:19-cv-02123-TLP-cgc Document 1 Filed 02/20/19 Page9of14 PagelID9

57. As a direct and proximate result of Defendants’ breach of express warranties as
described herein, Ms. Kettner was caused to suffer substantial and severe harm, injury, and

damage.

COUNT V — NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS /
LOSS OF CONSORTIUM

58. Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth
herein and further alleges as follows:

59. Defendants placed Methylprednisolone into the stream of commerce and
misrepresented that it was safe for consumption, when they knew or should have known that it
contained corticosteroids, a powerful prescription medication, as its active ingredient or were
reckless in not knowing that it contained corticosteroids.

60. Defendants placed Methylprednisolone into the stream of commerce without
reasonable or adequate testing.

61. Defendants placed Methylprednisolone into the stream of commerce without
adequate warnings and/or labeling, and then failed to issue adequate and necessary warnings after
the significant negative physical and psychological sequellae from corticosteroid use was
discovered, documented, and acknowledged.

62. Plaintiffs sustained severe emotional distress and Loss of Consortium as a result of

Defendants’ conduct.

63. Ms. Kettner sustained physical injures as a result of Defendants’ conduct.
Case 2:19-cv-02123-TLP-cgc Document1 Filed 02/20/19 Page 10o0f14 PagelD 10

COUNT VI- FRAUD

64. Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth
herein and further alleges as follows:

65. Defendants made false and misleading representations to Ms. Kettner and other
Methylprednisolone users about the active ingredient in Methylprednisolone.

66. The representations made by Defendants were false and misleading and were of a
fraudulent and deceptive nature.

67. Defendants knew, or should have known, that their representations and omissions
were misleading when made. Defendants made false and misleading representations to Ms. Kettner
with the intent to deceive and to obtain money from her by the false representations and omissions.

68. Ms. Kettner reasonably and justifiably relied on Defendants’ false and misleading
representations and omissions, which led her to purchase Methylprednisolone.

69. By reason of Defendants’ fraudulent misrepresentations and omissions, Ms.
Kettner was caused to suffer substantial and severe harm, injury and damages.

70. The conduct of Defendants in perpetrating the fraud described above was
malicious, willful, wanton, and oppressive, or in reckless disregard of the rights of Ms. Kettner
who purchased Methylprednisolone, warranting the imposition of punitive damages against
Defendants.

COUNT VII — NEGLIGENT MISREPRESENTATION

71. Plaintiff incorporates by reference all preceding paragraphs as if fully set forth
herein and further alleges as follows:

72. Defendants had a duty to inform Ms. Kettner truthfully and accurately about the

actual active ingredient in Methylprednisolone.

10
Case 2:19-cv-02123-TLP-cgc Document 1 Filed 02/20/19 Page 11of14 PagelD 11

73. Defendants negligently or recklessly supplied misleading information to Ms. about
the active ingredient in Methylprednisolone, in order to induce Ms. Kettner to purchase
Defendants’ product.

74. Ms. Kettner reasonably relied on Defendants’ misleading information.

75. By reason of Defendants’ negligent or reckless misrepresentations and omissions,
Ms. Kettner was caused to suffer substantial and severe harm, injury and damages.

PRAYER FOR RELIEF

WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray for judgment against Defendants

as follows:

a. That judgment be entered for Ms. Kettner and against Defendants for
compensatory damages in an amount not to exceed $5,000,000;

b. That judgment be entered for Plaintiffs and against Defendants for threefold
the amount of compensatory damages awarded, together with the costs
of this action, including reasonable attorneys’ fees; and

é. For all other relief that these Plaintiffs may be entitled to at equity or at law

and as this Court deems just, necessary and proper.
The Plaintiffs hereby demand a trial by a jury of twelve persons, as provided in Federal

Rules of Civil Procedure Rule 38(b) and Rule 48(a).

11
Case 2:19-cv-02123-TLP-cgc Document 1 Filed 02/20/19 Page 12o0f14 PagelD 12

Affidavit

My name is Donald Juengling, and the facts and allegations represented herein have been
rendered in true and accurate form, as I understand them.

(In Vi

Donald J uengling “C7
Zt IO

Date

pA¢eMAD 2

Notary Public

    

    

  

: Sire ©
TENNESSE
one

cf
ae ane

) ws
Yon est ay

My commissions

     

oneeeeee

iy

12
Case 2:19-cv-02123-TLP-cgc Document 1 Filed 02/20/19 Page 130f14 PagelD 13

Affidavit

My name is Megan Kettner, and the facts and allegations represented herein have been
rendered in true and accurate form, as I understand them.

Mey Wht

Megan Kettfier .

AZT

Date

Notary Public

 

13
Case 2:19-cv-02123-TLP-cgc Document1 Filed 02/20/19 Page 14o0f14 PagelD 14

Respectfully submitted,

MITCHELL LAW FIRM LLC

 
   
 

N

 

r%
- Mitchell (25578)  €%
rney for Plaintiffs Megan Kettner and Donald Juengling
PR #25578)
1661 International Place Drive, Suite 400
Memphis, Tennessee 38120
901-494-0159
jed@jedmitchelllaw.com

14
